Citation Nr: 1310804	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Veteran Represented by:  Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from December 1989 to June 1990 and from November 1990 to November 1991.  The appellant is claiming apportionment on behalf of two minor children. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which stopped apportionment payments effective May 1, 2007.  A notice of disagreement was filed in January 2008, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.

In September 2012 the appellant and her mother testified at a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In September 2012 the appellant submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in September 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).

In May 2007 and in subsequent statements, the Veteran requested reimbursement for apportionment of his VA compensation benefits paid to the appellant between 2004 and 2007.  He appears to raise the issue of clear and unmistakable error (CUE) in a September 2004 RO decision, which granted apportionment payments to the appellant.  However, a review of the claims file indicates that the issue has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. § 3.450(a) (2012).

For cases in which hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for "special" apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  See 38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

In an August 2006 letter to the appellant, the RO proposed to stop the appellant's apportionment, effective November 1, 2006, because a copy of the Veteran's check stub revealed that $334.57 in child support payments was being taken from his bi-weekly pay.  The appellant replied in August 2006, agreeing to the proposal and acknowledging that she was currently receiving child support payments for both children.  An October 2005 pay stub associated with the claims file included two lines of "CC/SS" [child support/spousal support] withholdings in the amounts of $334.57 and $122.30.  A notation indicated that "CS/SS=child support."  Disclosures of coverage dated in November 2005 confirmed that the Veteran's two children with the appellant were covered under his health insurance plan.

However, in September 2006 the appellant requested apportionment of the Veteran's VA compensation benefits again, stating that the Veteran had paid $334.57 bi-weekly for child support from October through December 2005, but his support obligation had been reduced.  She enclosed a May 2006 support modification order issued by the Illinois Department of Healthcare and Family Services, which indicated that based on the Veteran's net income of $949, he had a minimum support amount of $265.78.  The order required that the Veteran pay $97.56 bi-weekly as the current support, $23.41 bi-weekly for any delinquency that accrues, $19.50 bi-weekly on an existing arrearage of $799.50 until paid in full, and that he continue to furnish health insurance coverage for the children through his employer's insurance plan.  In other words, the Veteran's current bi-weekly obligation was $117.06, notwithstanding any additional delinquency that accrued.

At the time the apportionment payments were stopped in May 2007, the Veteran's combined evaluation for his service-connected disabilities was 60 percent effective July 6, 1995, or $1,083 monthly before any deductions.  The May 2007 notice from the RO to the appellant explained that the Veteran's check stub showed that $334.57 bi-weekly, or $669.14 monthly was withheld for child support, and therefore, apportionment of his VA benefits should be discontinued.  The Board notes that the RO's decision appeared to rely on the October 2005 check stub because the claims file does not include a more recent check stub and a March 2006 statement from the Veteran describing his child support obligations, to include a $334.57 bi-weekly withholding for current obligations and arrearages (past-due support).

With her January 2008 notice of disagreement, the appellant provided a copy of a November 2007 amended order to withhold income for child support.  The order required the Veteran to pay $97.56 in current child support and $19.50 in past-due child support biweekly for a total of $117.06 biweekly, or $253.63 monthly.

Effective June 29, 2007, the Veteran's combined evaluation for his service-connected disabilities was increased to 70 percent for a monthly entitlement amount of $1,249.

A child support payment history from November 2005 to February 2010 from the Illinois State Disbursement Unit for Child Support Services was received in March 2010.  The payment history reflects that at the time the VA apportionment payments stopped in May 2007, the Veteran had been consistently paying $117.06 bi-weekly in accordance with the May 2006 child support modification order.  Following the November 2007 amended order to withhold income for child support, the payment history reflects $117.06 or more was disbursed to the appellant until January 2008, and generally $97.56 was disbursed thereafter until October 2008.  Between January and early October 2009, biweekly disbursements to the appellant were $120.97.

In her substantive appeal received in July 2010, the appellant indicated that she was receiving $240 monthly when the Veteran regularly worked.

An amended income withholding order for support dated in May 2012 indicated that the Veteran's current biweekly child support obligation was $97.56, or $211.38 per month, and that he did not owe arrears greater than 12 weeks.

In September 2012, the appellant testified that she was the custodial parent of the two children and that $97 bi-weekly, or approximately $200 per month, was withheld from the Veteran's pay and deposited directly into her account for child support.  She indicated that the Veteran also provided health insurance for the children.  She described the Veteran's previous child support modification requests, which were granted and reduced his financial obligation.  She stated that two weeks previously she had filed a redetermination request regarding the modification order, which ordered the $97 bi-weekly withholding, and that she expected a decision in six to eight weeks.  She also testified that she was currently on light duty from the Postal Service, but that she had been on leave without pay since January due to her back.  She stated that she had not filed for worker's compensation yet.

She testified that she believed the Veteran had not disclosed his income from his VA disability benefits and that he likely provided a check stub reflecting income during a pay period when he had lower pay when he requested a child support modification.  She explained that the Veteran also worked for the Postal Service and that he did not have annual leave or sick leave, so he was using leave without pay and not getting paid during time off.  As a result, there were numerous times in the last year that she had not received child support.  The appellant's mother stated that the Veteran should be compelled to provide copies of paystubs and W-2s [Wage and Tax Statements] to verify his income. 

The Board finds that additional development is required before deciding the claim on appeal.  First, the RO/AMC should ask the appellant to obtain and submit a child support payment history from the Illinois State Disbursement Unit for Child Support Services dated from February 2010 to the present.  

Second, the RO/AMC should ask the appellant to obtain and submit from the Illinois Department of Healthcare and Family Services any decision and order rendered in response to her recent request for reconsideration of the May 2012 amended income withholding for support order.  Also, the Board notes that the November 2007 and May 2012 income withholding orders do not contain information regarding the Veteran's net income and minimum support amount per applicable support guidelines as the May 2006 modification order contained.  The RO/AMC should ask the appellant to inquire to the Illinois Department of Healthcare and Family Services whether any additional information regarding the Veteran's income is available to her with respect to the November 2007 and May 2012 orders.  If so, she should provide that information to VA for consideration.

Finally, the RO/AMC should carefully review the entire claims file and readjudicate the claim because it appears that the May 2007 decision to stop apportionment was based on an October 2005 pay stub reflecting at least $334.57 in bi-weekly child support withholdings; however, the child support payment history received in March 2010 reflects bi-weekly child support withholdings at that time were $117.06, consistent with the May 2006 modification order.  Therefore, it appears that the RO did not have accurate information regarding the Veteran's correct child support obligation and payment history at the time of the May 2007 decision.

The RO should ensure compliance with the contested claims procedures pursuant to 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500-20.504.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to obtain and submit a child support payment history from the Illinois State Disbursement Unit for Child Support Services dated from February 2010 to the present.

2.  Ask the appellant to obtain and submit from the Illinois Department of Healthcare and Family Services any decision and order rendered in response to her recent request for reconsideration of the May 2012 amended income withholding for support order.  The appellant should also inquire whether any additional information regarding the Veteran's income is available to her with respect to the November 2007 and May 2012 income withholding orders.  If such information is available, the appellant should submit that information to VA.

3.  The appellant and the Veteran should be forwarded financial status reports and submit the completed forms to VA for consideration.

4.  After ensuring that the requested actions are completed to the extent possible, the RO or AMC should re-adjudicate the claim on appeal.  Thereafter, the RO or AMC must furnish a supplemental statement of the case (SSOC) to the appellant and the Veteran (if appropriate) before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant or the Veteran until they are notified by the RO or AMC.  They have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

